LOCKWOOD, Superior Judge,
Dissenting. — I regret to state that I cannot concur with the majority of the court in the ultimate conclusion reached by them as to the validity of the gasoline tax. Had the matter involved been only a question raised in an action between private parties and one merely of individual interest, I should have contented myself with dissenting without expressing my reasons therefor, but since, as I view the case, the majority opinion lays down a rule of law in regard to the veto power which is unsound in logic, unsustained by the best authorities, and which, in effect, though not in words, nullifies the rule of Callaghan v. Boyce, 17 Ariz. 433, 153 Pac. 773, and Fairfield v. Foster, ante, p. 146, 214 Pac. 319, so recently decided by this court, in such a manner as to make it almost certain that for years to come there will be constant conflict and litigation between the executive and legislative branches of the state government, as to the extent and meaning of the special veto power, set forth in article 5, section 7, of the Constitution, I feel it my duty to give the grounds of my dissent.
*405So far as the majority opinion deals with the general nnconstitntionality of the act, while a contrary decision would have been supported by perhaps the greater number of authorities, yet where the objection is one of form, even though it be of constitutional form, I believe the more modern and better rule is that the constitutionality of the act should be upheld, if possible, and that every reasonable intendment is in favor of it. The reason for this rule is, of course, the respect due the act of a co-ordinate branch of the government. I therefore concur with the majority that the act is not obnoxious to article 4, part 2, section 13, or to article 4, part 2, section 20, of the Constitution.
But when we consider the effect of the veto attempted to be exercised by the Governor the act of the executive is entitled to just as much respect as that of the legislative branch, for the same reason, and it would be proper to say that, as we indulge every intendment in favor of the constitutionality of the act as originally passed by the legislature, we should also have the same presumption in favor of the constitutionality of the veto.
We are taught in the study of logic that the greatest causes of faulty reasoning are: First, the failure on the part of the reasoner to lay down his definitions and fundamental principles, and test every argument by these admitted rules; and, second, the tendency to modify the principles or change the definitions to meet what seems to be the exigency of the particular case. In geometry, the most logical of all the sciences, we first determine our axioms and definitions, and then, in future problems, test every view presented by these axioms, and, unless the proposition agrees with them, we reject it as false, no matter how plausible it may be.
*406In logic, we learn the rules of the syllogism, and judge every argument advanced by them, and, unless it conforms to these rules, no matter how alluring the argument may be, we know that somewhere therein lurks a fallacy.
In this case, therefore, I shall advance two fundamental propositions, and when I have shown, as I believe I can, that they are true, I shall endeavor to test every argument, both pro and con, by them, and reject any theory of the law that contradicts them, no matter how plausible it may seem. The first proposition is this: Under the Constitution of Arizona, whenever the legislature says “Tes” to any appropriation of money, the Governor cannot be deprived of the right to say “No.” If the appropriation be single, he must act on the bill as a whole, while if there be several items of appropriation, he may, if he desires, act on each separately without affecting the remainder of the bill. But, at the same time, and in some manner, this opportunity must be presented to the Governor before any money can be expended under the authority of the legislature. The second proposition is as follows: An appropriation is:
“The setting aside from the public revenue of a certain sum of money for a specified object, in such manner that the executive officers of the government are authorized to use that money, and no more, for that object and for no other.”
The essential parts of the definition, no matter how the wording may be changed, are the “certain sum,” the “specified object,” and the “authority to spend.” Any act, or part of an act, containing all three of these elements is, and always must be, an “appropriation,” and nothing more or less, no matter how involved the grammatical construction or peculiar the language used.
*407In support of the first proposition, I need go no further than cite the case of Fairfield v. Foster, ante, p. 146, 214 Pac. 319, recently decided by this court, and the provisions of article 5, section 7, of the state Constitution. In Fairfield v. Foster we analyzed the veto power carefully, and anything I might add to the language of that case on this point would be mere elaboration and repetition.
To uphold the second proposition, I cite the following cases: State v. Moore, 50 Neb. 88, 61 Am. St. Rep. 538, 69 N. W. 373; Clayton v. Berry, 27 Ark. 129; Stratton v. Green, 45 Cal. 149; State v. La Grave, 23 Nev. 25, 62 Am. St. Rep. 764, 41 Pac. 1075; Proll v. Dunn, 80 Cal. 220, 22 Pac. 143; Journal Pub. Co. v. Kenney, 9 Mont. 389, 24 Pac. 96; State v. Lindsley, 3 Wash. 125, 27 Pac. 1019; State v. King, 108 Tenn. 271, 67 S. W. 812; Ristine v. State, 20 Ind. 328; Campbell v. State, etc., 115 Ind. 591, 18 N. E. 33; Shattuck v. Kincaid, 31 Or. 379, 49 Pac. 758; Henderson v. Board of Commissioners of State Soldiers’ & Sailors’ Monument, 129 Ind. 92, 13 L. R. A. 169, 28 N. E. 127.
While the language differs somewhat in the various decisions, yet on analysis it will be found that, where the three elements I have mentioned are present, it has invariably been held that an “appropriation” of some nature was made.
Let us therefore consider the various attempted vetoes from every angle possible, but always remembering that, if any proposed solution violates one or both of the fundamental principles above set forth, no matter how plausible it may be, it must be fallacious. These various vetoes may be divided into seven subdivisions, as follows:
(1) Twenty-five per cent of such tas, herein provided for, shall be as paid into the treasury of the state of Arizona, deposited by the Treasurer of the state of Arizona, in a separate account, in the gen*408eral fund of the state, to he known and designated as 25 per cent apportionment account.
(2) Seventy-five per cent (75%) of such “state road tax fund ’ ’ herein ’ provided for, shall be apportioned to the several counties in the amount to each of 75 per cent of the taxes collected under this act, by said county, and such amount shall be subject to be paid out for the construction, reconstruction, repair, improvement and maintenance of public highways, roads and bridges in the manner as in this act provided for the work in this act provided for within such county upon the authority and under the direction of the county board of supervisors of such county and the state engineer who are hereby charged with such responsibility.
(3) A one-half mill tax per each scheduled passenger capacity mile, which hereby is defined to mean a tax of one-half mill on each and every unit of seating capacity operating over each and every mile between fixed termini, or otherwise, in the state of Arizona, as per schedules on file with the Corporation Commission, or otherwise.
(4) That each and every dealer, as defined in this act, who is now engaged or who may hereafter engage in his own name, or in the name of others, or in the name of his representative or agents of this state in the sale, use or distribution, as dealers and distributors of gasoline or other distillates of crude petroleum shall not later than the fifteenth day of each calendar month render a statement to the Secretary of State of the state of Arizona of gasoline or other distillates of crude petroleum sold, used or distributed by -him or them in the state of Arizona during the preceding calendar month, and collect a license tax of three cents per gallon on all gasoline and other distillates of crude petroleum so sold, used or distributed for use in motor propelled or motor driven vehicles, as shown by such statement in the manner and within the time hereinafter provided, which tax shall be added to the sale price of the dealer as herein defined when sold, used or distributed for such use in said motor propelled or motor driven vehicle only.
*409(5) And the State Treasurer shall place one quarter of the same in said 25 per cent apportionment account in the general fund.
(6) And one-quarter of the same to the account of the 75 per cent apportionment account of the general fund.
(7) And said Secretary of State shall promptly pay the remaining one-half of such tax to the several county treasurers of the state of Arizona, in proportion to the amount of such tax received from the respective counties, which shall be used by the said several counties as may be determined by the board of supervisors thereof, for the maintenance of county roads and highways.
Now, of course, it is obvious that the Governor was attempting to act under the special veto power set forth in article 5, section 7, of the Constitution. This grants the right to veto “items of appropriation” contained in any bill, regardless of its nature, but nothing else. If, therefore, any of the attempted vetoes above set forth are “items of appropriation” the veto must stand so far as that particular item is concerned, but otherwise it cannot.
It is too plain to need argument that the third and fourth clauses set forth are exactly the opposite of appropriations, being taxes. An appropriation, as was said before, is “the setting aside from the public revenue of a certain sum of money for a specified object, in such manner that the executive officers of the government are authorized to use that money, and no more, for that object, and for no other,” while a tax is the enforced contribution of persons and property levied by the authority of the state, for the support of the government, and for all public needs.” 8 Words and Phrases, p. 6868. Therefore, the third and fourth clauses attempted to be vetoed, the act as a whole having been signed by the Governor, are, so far as the veto, in and of itself is con*410cerned, still a part of the law, subject to review on other constitutional grounds only.
The first, second, fifth, sixth and seventh sections are clearly not “taxes,” but are' they “appropriations”? It is contended by counsel on one side that these provisions are merely “apportionments,” or “allocations,” while it is urged with equal vigor by opposing counsel that they are true “appropriations.”
“Apportionment” is defined as being “to divide and assign in just proportion.” International Dictionary. Clearly, every appropriation contains an apportionment, but, unless the words are synonymous, the converse cannot be true. Talcing the definitions of the two terms above given, the addition required to malee an “apportionment” an “appropriation” is the authority given the executive officers to actually spend the money.
The first clause regarding the 25 per cent portion of the ten-cent tax, standing by itself, would not authorize the auditor to approve the expenditure of a single penny therefrom. It simply provides for the payment into a certain segregated part of the general fund of the proceeds of certain taxes. The expenditure of those funds is authorized by the provisions of sections 2, 4, 5 and 11 of the act. Therefore the attempted veto of the portion of section 10 of the act referring to the “25 per cent apportionment account” was not the veto of an appropriation, and cannot stand. The same necessarily follows as to the attempted veto of the disposition of the portions of the gasoline tax going to the 25 per cent and 75 per cent apportionment accounts, being clauses 5 and 6.
Let us now examine the veto of the application of 75 per cent of the proceeds of the ten-cent tax. Is the part vetoed an appropriation? A casual read*411ing of the language, bearing in mind our definition of an appropriation, answers the question. Would the auditor approve a demand on that fund for work of the class set forth in the vetoed portion, if approved by the supervisors and the state engineer, as set forth therein? Obviously, yes. And if his authority was challenged, would he not justify it by that section, and none other? If the vetoed portion of the section be stricken from the act, there is nothing, either in the act itself or the general statutes, or previous session laws which would authorize the expenditure of a single penny of that particular money. How can it be said that the language which alone authorizes the expenditure of over half a million dollars of public money, strictly limiting where, how and by whom it shall be spent, is not an appropriation? It seems to me that the majority of the court have misread the clause referring to the 75 per cent of the property tax which was vetoed. In their opinion they say “the- latter, if appropriated at all, is by virtue of other provisions of the statute authorizing the board of supervisors to use it co-operatively with the state and the United States in constructing highways and bridges within the boundaries of their counties. The vetoed portion reads as follows:
“Seventy-five per cent (75%) of such ‘state road tax fund,’ herein provided for, shall be apportioned to the several counties in the amount to each county of seventy-five per cent of the taxes collected under this act, by said county, and such amount shall be subject to be paid out for the construction, reconstruction, repair, improvement and maintenance of public highways, roads and bridges in the manner as in this act provided for the work in this act provided for within such county upon the authority and under the direction of the county board of supervisors of such county and the state engineer who are hereby charged with such responsibility.”
*412Strike that portion from the act, and it is impossible to find anywhere within its four corners any authority whatever which would justify the expenditure of the 75 per cent. Leave it in, and, as I stated before, both the Auditor and Treasurer would be fully justified in approving, and indeed would be compelled to approve, demands on that fund agreed to-by the supervisors and state engineer.
If a vetoed provision authorizes expenditures which cannot be made in its absence, I am certainly at a loss to know what to call it, except an appropriation of money.
Apply the other test given, that where the legislature says “yes” to the expenditure of money, the Governor cannot be denied the right to say “No.” Since several expenditures are set forth in the act, he cannot be compelled to act on it as a whole. Is there any other manner in which the Governor can object to the expenditure of that particular money alone except by a veto of the very section he did decline to approve? Can any other clause or clauses of the act be pointed out, a veto of which would prevent the expenditure of this particular amount, while yet leaving all other expenditures and provisions of the act in full force? If these two questions can be answered in the negative, as it is apparent they must, then it follows, as the day the night, that the clause, being an authorization of the expenditure of money, and being the only one the striking out of which would' prevent the spending of that particular money alone, is subject to the veto of the Governor.
But the majority seems to be of the opinion that the Governor exercised his right because he disapproved of the condition of the appropriation, viz., that part of the money should be spent under one authority and part under another, and cite the case of State v. Holder, 76 Miss. 158, 23 South. 643, ap*413proved by us in Fairfield v. Foster, supra, to the effect:
“The executive cannot veto a condition or proviso of an appropriation, while allowing the appropriation itself to stand. That would be affirmative legislation without even the concurrence of the legislature.”
The quotation is indeed the law, and, as we illustrated, when the Governor objects to a proviso, his only method of using the veto is to disapprove both appropriation and proviso. Had the Governor, in this case, selected such portions of the vetoed section only as gave joint control, and stricken them out, leaving the appropriating clause, the veto would indeed have been void. However, he followed here the exact course taken by a previous Governor in the illustration given in Fairfield v. Foster, and vetoed both proviso and appropriation.
I have yet to learn that, because any officer acts legally, but gives the wrong reason for his action, or believes that the result will be different from what it is as a matter of law, his act is void. If we are to say that the legality of a veto is to be tested by what we believe the Governor would have done had he known more fully the results thereof, and not by what he actually did do, it is indeed judicial legislation. For the purpose of determining the legality of the veto, it is utterly immaterial what the Governor might have done, or why he acted. We are concerned only with how he acted. If he had the legal right so to act, his veto must stand, no matter what the consequences or the reasons impelling his actions.
Let us now consider the- attempted veto of the disposition of the proceeds of the gasoline tax. I have' already referred to the apportionment of the amount going to the “25 per cent apportionment *414fund,” and to the “75 per cent apportionment account of the general fund.” When we come to the vetoed clause referring to the money to go to the counties and again apply our test, the same situation applies as to the 75 per cent of the ten-cent property tax. The vetoed section positively and clearly gives the supervisors authority to spend the money. Should the supervisors of any county spend part of this money, and suit be brought against them under the provisions of paragraph 2442, Revised Statutes of Arizona of 1913, under what law would they justify? Under the vetoed section above referred to, and none other.
The ■ majority opinion, referring to the gasoline tax, says:
“An appropriation or items of appropriation that the Governor may decline to approve are of funds belonging to the state.”
And further:
“The 50% of the three-cent gasoline tax that goes to the county is not levied for a state .purpose and does not become the state’s money. It is collected by the gasoline dealers and by them remitted to the Secretary of State, who pays one-half thereof to the State Treasurer to be apportioned as above stated, and remits the other one-half to the treasurers of the different counties from which it has been received. It is the counties’ money levied for a county purpose,” etc.
I do not find that the special veto power is limited by the Constitution to appropriations of money made for state purposes only. The language of the Constitution is:
“If any bill presented to the Governor contains several . . . appropriations of money, he may object to one or more of such items while approving other portions of the bill.” Const., art. 5, § 7.
*415The act in question certainly was a bill, presented to the Governor, containing several items of appropriation.
Is it seriously contended that, when a state-wide tax is levied by the legislature, and the act levying the tax provides just how the money shall be distributed, for what purpose it shall be expended, and by whom, that merely because the money is directed to be spent in certain counties, and the supervisors, within the limits prescribed by the legislature, are charged with the duty of seeing that it is spent for the purpose fixed by the legislature, it is not an appropriation? I cannot find where such a proposition is supported by any language of the -Constitution or any decision of a court of last resort.
The case of Commonwealth v. Powell, 249 Pa. 144, 94 Atl. 746, does not deal with the veto power at all, but merely discusses the question of whether a special appropriation of the character set forth therein violates the constitutional provision that appropriation bills, other than the general, should have but one subject. Nowhere in the case is it even intimated that there was not an appropriation.
Suppose, for example, the legislature levies a tax of any nature and then provides that the proceeds shall be spent in the various counties for the erection of new courthouses, so much to each county, under the direction of the supervisors, is it contended that the Governor could not veto each or any of the amounts so provided to be spent merely because the proceeds were to be used for county purposes, under the supervision of the county authorities?
Is the provision of the general appropriation bill for the support of the public schools not subject to veto because the money is apportioned to the counties, and spent in the particular districts under the direction of the county superintendent of schools?
*416The counties are merely political subdivisions of the state which are created and changed from time to time as the legislature may see fit. They have no power or authority, nor even existence, save and as the legislature provides. That body has and frequently exercises the right to direct even the expenditure of money raised wholly within the county, and under a levy made by the supervisors. The counties and all the officers thereof are only the agents of the state.
It is said “it is the counties’ money, levied for a county purpose.” Yes; but it did not become the counties’ money until after the legislature appropriated it to them, nor was the county purpose established until after the legislature had spoken. It was state money, levied by state authority, and the counties and their officers can only justify the expenditure by reference-to the act of the legislature authorizing it.
It is evident, from the foregoing, that within this act there are at least three positive and unequivocal appropriations of money. The first was the specific sum of $1,550,000 for certain purposes set forth in the various sections of the act. The second was of 75 per cent of the proceeds of the ten-cent property tax levy, and the third was of 50 per cent of the gasoline tax. Of course it cannot be contended that, because the latter two are expressed in percentages instead of dollars that they are not appropriations. “That is certain which can be made certain.” State ex rel. Ledwith v. Searle, 79 Neb. 111, 112 N. W. 380. The next question is, Are they “items of appropriation” ? The majority of the court has already held, and with them I concur, that the act embraces but one ‘ ‘ subject of appropriation” in the purview of article 4, part 2, section 20. If there be three appropriations for separate objects coming under one subject within *417one bill, can they be, within the definition of Fairfield v. Foster, anything but items of that subject?
From the above it appears that there were within this act at least three separate “items of appropriation” and the Governor, acting within his constitutional authority, has vetoed two of them.
What is the effect on the act as a whole? We have a property tax levy of ten cents on the hundred dollars, with provision made for the disposition of one-fourth thereof, but no provision for the disposal of the balance. We have a gasoline tax of three cents per gallon, with provision made for the disposition of one-half thereof, but no provision for the disposal of the balance. There is neither “apportionment” nor “appropriation” thereof.
What, then, shall be done with the proceeds of the taxes? The treasurer may receive them, truly, but he can only permit a fraction thereof to be spent, and, so far as the balance is concerned, it is like Mahomet’s coffin, suspended between heaven and earth, belonging to no particular fund and having no particular purpose. It necessarily falls within the inhibitions of article 9, sections 3 and 9, of the Constitution.
But the taxes as levied were not divided by the legislature. Had the gasoline tax itself provided that there should be a one and one-half cent levy for the counties and the same amount for the two apportionment funds, the first levy might fail without affecting the second one. And so would it be with the property tax. But for us to make the division which the legislature failed to make would be a judicial and not a legislative tax. The chief purpose for which the two taxes were levied having failed, and they being indivisible, the levies as a whole necessarily fail, under the provisions of the Constitution above cited.
*418The thought naturally occurs that the final results of the above conclusions would be disastrous to the state, in that the highway department would be substantially without funds. Such indeed might be the result, but in my humble opinion it would be far more disastrous ultimately, if in our natural and proper desire to avoid the Scylla of crippling temporarily the highway department, we fall into the Charybdis of a construction of the Constitution not consonant with fundamental principles, which will inevitably lead to future misunderstandings and conflicts between the legislative and executive branches of government, and a perpetuation of the particular evils, again shown forth in the very language of the highway bill, and the circumstances of its passage, which article 5, section 7, of the Constitution was adopted to prevent.
Believing as I do, for the reasons above stated, that the veto of the Governor of the clauses of the act appropriating 75 per cent of the property tax and 50 per cent of the gasoline tax was valid, and that its effect was to render void the gasoline and property tax levies, under article 9, sections 3 and 9, of the Constitution, I hold that the action of the superior court of Maricopa county in sustaining the demurrer to plaintiff’s complaint should be reversed, and the case remanded to that court, for proceedings not inconsistent with this opinion.